Citation Nr: 9921293	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-42 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Fort Harrison, 
Montana Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996.

2.  The cause of the veteran's death as shown on the death 
certificate was chronic Crohn's disease.

3.  At the time of his death, the veteran was not service-
connected for Crohn's disease.

4.  The preponderance of the credible and probative evidence of 
record shows that the veteran's Crohn's disease was not incurred 
in or aggravated by service.



CONCLUSION OF LAW

The veteran's Crohn's disease was not incurred in or aggravated 
during service; thus, service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

In order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one which 
was incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one which 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed substantially or 
materially to death, that it combined to cause death, or that it 
aided or lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  The debilitating effects of a service-
connected disability must have made the veteran materially less 
capable of resisting the fatal disease or must have had a 
material influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Factual Background

In January 1962, at age 15, the veteran underwent surgery for a 
bowel perforation, peritonitis.  The veteran's appendix and 
segments of the ileum were removed, and an ileocolic anastomosis 
was performed.  The diagnosis noted was acute ulcerative ileitis, 
etiology undetermined, and organizing acute periappendicitis.

Upon entrance into service, the veteran reported undergoing 
surgery during his childhood for an intestinal infection.  A 
medical examiner noted a scar on the veteran's abdomen but noted 
normal for the veteran's abdomen and viscera.

In September 1969, the veteran was diagnosed with malaria.  An 
examiner noted a history of a childhood intestinal infection that 
had to be surgically removed.  The exact nature of the infection 
was noted to be unknown.

Service medical records are negative for any complaints or 
treatment related to gastrointestinal problems.  Upon separation, 
the veteran noted no history of stomach, liver, or 
gastrointestinal trouble, but reported his intestinal infection 
during childhood.  A medical examiner noted "no sequel" to this 
infection.

In October 1972, the veteran was admitted to a hospital for 
treatment of severe jaundice, thought to be a hepatitis reaction.  
He reported symptoms of vomiting, diarrhea, loss of appetite, and 
a yellow appearance to his skin.  A physician indicated that he 
felt that the veteran probably had a drug-related episode of 
hepatitis, although it was noted that this could not be proved.

VA and private medical records show that from the fall of 1976 to 
his death in 1996, the veteran received ongoing treatment for 
abdominal problems and other symptoms related to severe Crohn's 
disease.  Numerous periods of hospitalization for surgery are 
noted in the record.  The veteran's Crohn's disease is repeatedly 
noted by physicians as having been first found in 1962, at the 
time of the veteran's ileocolic resection and appendectomy.

In December 1992, the veteran's private physician, Dr. A.N., 
submitted a signed letter.  He wrote that the veteran had been 
significantly disabled since a major flare-up of his disease in 
1977.  Dr. A.N. indicated that he felt it was most unfortunate 
that the veteran spent time in Vietnam as it was his opinion that 
this had very adverse effects on the veteran's inflammatory bowel 
disease.  

Dr. A.N. also submitted records of treatment dated between 1976 
and 1987.  In an April 1980 discharge summary, Dr. A.N. had wrote 
that the veteran had an ileocolic anastomosis and appendectomy in 
1962, but had done well until an exacerbation in 1976.  Several 
other medical reports of Dr. A.N. confirm his opinion that the 
veteran suffered an acute flare-up of his Crohn's disease in 
either 1976 or 1977.

In March 1993, the veteran submitted a detailed list of dates on 
which he received medical treatment in  service for his Crohn's 
disease and other illnesses.  These included several occasions in 
1969 in which he was treated at first aid stations for extreme 
abdominal cramping, diarrhea, and fever.

In August 1993, the RO denied service connection for Crohn's 
disease as there was no competent evidence demonstrating that the 
veteran's disability was aggravated by his military service.  In 
December 1995, the veteran filed to reopen this claim.

In January 1996, the veteran died.  The death certificate listed 
the immediate cause of death as chronic Crohn's disease, and 
listed the approximate interval between the onset of the disease 
and death as 10 years.  Hepatic cirrhosis was listed as another 
significant contributing cause of death.

In February 1996, the RO received a letter from Dr. J.J., another 
private physician of the veteran's.  Dr. J.J. indicated that he 
treated the veteran for terminal liver failure related to his 
Crohn's disease.  He also indicated that the veteran reported 
that during service, he experienced numerous episodes of 
dysentery, diarrhea, and other flare-ups of his Crohn's disease.  
The physician wrote that in his professional opinion, the veteran 
experienced a lack of properly controlled diet, poor water 
quality, and a combat environment, which had a detrimental affect 
on his health and most positively aggravated his Crohn's disease. 

In October 1996, the appellant was provided with a hearing at the 
RO.  The appellant testified that although she did not marry the 
veteran until 1978, she knew him in 1972, and during the period 
of time between 1972 and 1978, he experienced ongoing symptoms 
related to his disease.  The appellant's sister also testified 
that she often saw the veteran during this period and witnessed 
him suffering from severe symptoms of his Crohn's disease.

In January 1999, the Board arranged for a review of the claims 
folder  by an independent medical expert (IME), B.G., M.D., an 
Assistant Professor of Medicine in the Division of 
Gastroenterology at the University of Maryland School of 
Medicine.  The Board may obtain an advisory medical opinion from 
one or more independent medical experts when, in its opinion, 
additional medical opinion is warranted by the medical complexity 
or controversy involved in an appeal.  See 38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901(d). The necessity of obtaining such an opinion is 
left to the discretion of the Board. See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

After reviewing the medical evidence of record, the Board 
believed that that there were a number of unanswered questions 
concerning the relationship between the veteran's service and his 
Crohn's disease and death.  It was unclear from the medical 
records whether the Crohn's disease had preexisted service or, if 
it indeed preexisted service, whether it had been aggravated by 
service.  There were related questions pertaining to the 
relationship between stress, poor diet and poor water and Crohn's 
disease.  The Board believed that such questions required answers 
from an independent expert.  In so doing, the Board has followed 
the instructions of the United States Court of Appeals for 
Veterans Claims: "If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful weight 
or credibility, the Board is always free to supplement the record 
by seeking an advisory opinion [or] ordering a medical 
examination."  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In April 1999, Dr. B.G. provided the Board with a detailed report 
summarizing the veteran's complete medical history that is 
currently of record and providing an opinion as to whether the 
veteran's Crohn's disease was aggravated by his military service.  
Dr. B.G. confirmed that the veteran's Crohn's disease had its 
onset no later than January 1962 and found that it is likely that 
the veteran had flares of this disease during his active military 
service, which were not identified as such, and were not treated.  
Dr. B.G. also explained that the veteran had continued symptoms 
after his discharge for which he did not seek medical treatment 
for up to six years.  Dr. B.G. concluded that the veteran's lack 
of medical care from ages 20-30 almost certainly led to the 
progression of his Crohn's disease beyond that which would have 
occurred had he received appropriate medical care.  However, Dr. 
B.G. found that the overall course of the veteran's disease could 
not be attributed to his military service, including his in-
service bout of malaria, but rather to the intrinsically complex 
and unpredictable nature of the disease itself.

Analysis

The veteran died on January [redacted], 1996.  The veteran's death 
certificate listed the causes of death as chronic Crohn's 
disease.  The veteran was not service-connected for Crohn's 
disease at the time of his death.  The appellant contends that 
service connection for the cause of the veteran's death is 
warranted.  She asserts, in essence, that the veteran's death was 
due to his Crohn's disease, which she claims was aggravated by 
his military service.

Preliminary matters - well groundedness of the claim; duty to 
assist

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has the 
"burden of submitting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is well 
grounded."  Such a claim has been defined by the United States 
Court of Veterans Appeals (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a claim 
need not be conclusive but only possible" in order meet the 
burden established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Therefore, the threshold question to be answered in this case is 
whether the appellant has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  In order for a claim of 
service connection for the cause of the veteran's death to be 
well grounded, there must be competent evidence of the veteran's 
death; evidence of a disease or injury in service that resulted 
in disability; and medical evidence providing a nexus between the 
veteran's death and service or a service-connected disability.  
See 38 C.F.R. § 3.312; see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set forth 
in Caluza); and Ramey v. Brown, 9 Vet. App. 40, 46 (1996) 
(applying Caluza analysis to death claims).

As an initial matter, the Board finds that the appellant's claim 
of service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107, as she 
has submitted evidence of the veteran's death; evidence that 
Crohn's disease existed during service; and evidence, in the form 
of medical opinion evidence, that Crohn's disease may have been 
aggravated by service.

Since the appellant has submitted a well-grounded claim, VA has a 
duty to assist her in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).  In this case, the Board concludes 
that all relevant evidence has been obtained to the extent 
possible and that the statutory duty to assist has been 
satisfied.

Discussion

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board must first address the statutory presumption of 
soundness.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto. Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

In this case, although Crohn's disease was not diagnosed until 
several years after service, the medical evidence of record 
reported above, including the IME opinion, supports the 
conclusion that Crohn's disease existed before service and 
necessitated surgery in 1962.  Further, although it was not 
identified as such on the entrance physical examination, Crohn's 
disease was referred to as an "intestinal infection" and the 
surgical scar was noted.  Therefore, the Board finds that the 
statutory presumption of soundness has been rebutted.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

It appears that the appellant does not seriously dispute the 
medical evidence that Crohn's disease existed before service.  
Rather, she contends that Crohn's disease was aggravated by the 
veteran's service, in particular the rigors of combat operations 
in Vietnam as well as  poor living conditions and inadequate 
medical service received while he was stationed in Vietnam.  She 
has submitted medical evidence in the form of opinions from Dr. 
A.N. and Dr. J.J. to that effect.

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) 
(1998).

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.  The Board places greater weight of probative value on 
evidence which indicates that the severity of the veteran's 
Crohn's disease was due to the natural progress of that disease 
and not due to aggravation as a result of military service.  This 
evidence includes service medical records, which make no mention 
of Crohn's disease; the lack of medical evidence documenting 
problems with Crohn's disease for several years after service; 
and most significantly, in the Board's judgment, Dr. B.G.'s 
detailed and reasoned report to the effect that the veteran's 
Crohn's disease was not aggravated by his service.

The Board recognizes that Drs. A.N. and J.J. have both indicated 
that they feel the veteran's Crohn's disease was aggravated by 
his service in Vietnam.  However, although Dr. A.N. wrote that in 
his opinion the veteran's service had an adverse affect on his 
disease, the Board notes that in numerous medical reports dated 
between 1976 and 1987, Dr. A.N. indicated that the veteran's 
disease had its onset in 1962 and remained virtually asymptomatic 
until 1976 or 1977.  Dr. A.N.'s letter does not reconcile his 
opinion regarding aggravation during service with his earlier 
findings that the veteran did not experience any exacerbation of 
his disease between 1962 and 1976.  As such, Dr. N.s opinion is 
accorded little weight by the Board.

In his February 1996 letter, Dr. J.J. expressly based his medical 
opinion on the veteran's own reported history of in-service 
symptoms.  However, to the extent that Dr. J.J. and Dr. A.N. 
based his opinion on the veteran's own statements regarding his 
medical history, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this case, the service medical records do not show that the 
veteran experienced symptoms related to Crohn's disease while in 
service.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board finds more probative the April 1999 IME opinion, of Dr. 
B.G., which was based upon a complete review of the veteran's 
medical history as documented by the claims folder.  Dr. B.G. 
specifically found that the overall course of the veteran's 
disease cannot be attributed to his military service, but rather 
to the intrinsically complex and unpredictable nature of the 
disease itself.  As noted above VA regulations do not allow for a 
grant of service connection based on aggravation when there is a 
specific finding that any increase in the disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

The Board notes that Dr. B.G. found that the veteran may have 
indeed experienced flare-ups of his disease while in Vietnam.  
However, the Court has held that "[t]emporary or intermittent 
[in-service] flare-ups" of a pre-service condition, without 
evidence of worsening of the underlying condition (as contrasted 
to symptoms), "are not sufficient to be considered 'aggravation 
in service'".  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
(finding that although there was temporary worsening of symptoms, 
the condition itself, which lent itself to flare-ups, did not 
worsen, and that the disability remained unaffected by the flare-
ups).  Dr. B.G. ultimately concluded that the severity of the 
veteran's Crohn's disease was a result of the nature of the 
disease itself, and was not due to his service, including any 
hardships associated with service in Vietnam.

The Board recognizes the appellant's own contentions that the 
veteran experienced ongoing symptomatology in Vietnam and that 
this demonstrates aggravation of his disease during service.  
However, the appellant evidently did not meet the veteran until 
after he served in the United States Army (see hearing 
transcript, page 2) and therefore cannot provide first hand 
testimony concerning the veteran's symptomatology during service.  
Moreover, as a lay person, the appellant is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training, or 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that the veteran was service connected for 
the malaria he suffered from during service.  However, no 
competent medical evidence of record has indicated that the 
veteran's service-connected malaria in any way caused or 
contributed to his death.  In fact, Dr. B.G. specifically found 
that while malnutrition or dehydration due to malaria could 
theoretically delay recovery of an acute flare-up of Crohn's 
disease, this would not affect the long-term course of the 
disease.

In summary, the greater weight of the evidence of record 
indicates that Crohn's disease preexisted service and, although 
there may have been temporary flare-ups during service, there was 
no increase in the underlying pathology due to service or any 
incident thereof.  To the extent that the opinions of Dr. N. and 
Dr. J. are to the contrary, the Board, for the reasons stated 
above, places lesser weight on those opinions.  The Board 
observes that the objective medical evidence of record does not 
indicate that there was a permanent exacerbation of Crohn's 
disease during service.  The Board places greater weight on the 
essentially negative service medical records, in particular the 
separation physical examination, as well as the lack of treatment 
records for a number of years after service.  To the extent that 
Dr. N. and Dr. J. relied on statements of the veteran and the 
appellant to the contrary, the Board places less weight on the 
resulting medical opinions.

For the reasons and bases stated above, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.  The benefit sought on appeal is accordingly denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

